NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2840-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

SHANE A. WHIPPLE,

     Defendant-Appellant.
_______________________

                   Submitted September 19, 2022 – Decided September 30, 2022

                   Before Judges Mawla and Marczyk.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 18-03-0692.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Stefan Van Jura, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Grace C. MacAulay, Camden County Prosecutor,
                   attorney for respondent (Rachel M. Lamb, Assistant
                   Prosecutor, of counsel and on the briefs).

                   Appellant filed a pro se supplemental brief.

PER CURIAM
      A jury convicted defendant Shane Whipple of the first-degree murder of

his aunt, Jennifer Whipple, with a hatchet. On this appeal, he challenges an

order denying his motion to suppress the warrantless entry into Jennifer's 1

apartment, raises various claims of trial errors, and challenges his sentence. We

affirm.

      On Thursday, January 25, 2018, Officer James Bendig of the Winslow

Township Police Department responded to a domestic incident at Jennifer's

apartment. Defendant also lived in the apartment. Jennifer called the police

because defendant had been throwing things in his bedroom.             In addition,

Jennifer told police that earlier in the week, defendant told her "to go put a knife

in her throat."   Jennifer told police she was scared and wanted defendant

removed from the apartment. Officer Bendig confiscated two key fobs from

defendant, escorted him to gather some belongings from his room, and advised

him he needed a police escort if he wanted to return to the apartment.

      Two days later police were contacted by Jennifer's father, David,

requesting a well-being check on her. Officer Nicholas Cobian arrived and

knocked on Jennifer's apartment door but did not receive a response. He noted



1
 Because multiple people in this matter share the Whipple surname, this opinion
will refer to them by first name. We intend no disrespect.
                                                                              A-2840-19
                                         2
her car was still in the parking lot and the hood was cold, indicating the car had

not been operated recently. He then contacted David and learned of the previous

incident and looked up the police report. Patrolman Kurt Gunson arrived at the

scene, then both officers returned to Jennifer's apartment and knocked, but did

not receive an answer. Officer Cobian noticed the apartment door was unlocked.

The officers entered and discovered Jennifer's body on her bedroom floor.

        A Camden County Grand Jury returned an indictment charging defendant

with:     First-degree murder, N.J.S.A. 2C:11-3(a)(1) (count one); unlawful

possession of certain weapons (a hatchet), N.J.S.A. 2C:39-5(d) (count two); and

possession of a weapon for unlawful purposes, N.J.S.A. 2C:39-4(d) (count

three).

        Defendant filed a motion to suppress the warrantless entry into Jennifer's

apartment. Officer Cobian testified on behalf of the State, recounting the facts

of his January 27 visit to Jennifer's apartment. After receiving no answer to his

knocks on Jennifer's door and the observations he made about her car, Officer

Cobian testified he called David, who relayed "that two nights prior there was a

disturbance at the residence between Jennifer and [defendant]" and defendant

"was escorted off the property and . . . forfeited his key." David explained he

spoke to his daughter daily but had no contact from her in one or two days.


                                                                            A-2840-19
                                         3
      Officer Cobian then looked up the prior domestic incident report, which

recounted defendant's removal from Jennifer's apartment. In pertinent part, the

report stated an officer

            spoke to [defendant] and advised him . . . Jennifer
            wanted him to leave the residence for good.
            [Defendant] stated that[] all he wants to do is leave. He
            handed over the keys to the entry gate and doorway for
            the complex. [The officer] stood by as [defendant]
            removed his belongings from the residence and into his
            vehicle. Jennifer was given the signed copy of the
            Victim Notification Form stating she did not want to
            apply for a [temporary restraining order] at this time.
            [Defendant] advised he was going to stay in a shelter
            for the evening.

After Officer Cobian read the report, he called Officer Gunson for backup, and

the two proceeded upstairs.

      The officers attempted to contact building management to obtain entry

into Jennifer's apartment but were unable to reach anyone. They knocked on

Jennifer's door "for several minutes" but did not receive an answer. When

Officer Cobian discovered the door unlocked he radioed dispatch and stated he

was going to enter the apartment and discovered Jennifer. The officers recorded

their entry into the apartment on their body worn cameras and the footage from

Officer Gunson's camera was played at the suppression hearing.




                                                                         A-2840-19
                                       4
      The State also called Sergeant Victoria Patti, the lead crime scene unit

detective from the Camden County Prosecutor's Office in charge of the

investigation. She stated she and the other law enforcement officers left the

apartment complex once Jennifer's body was removed because they were

awaiting a search warrant, which was issued a few hours later.

      Defendant argued he had standing to contest the warrantless entry to the

apartment because he lived in the apartment for two years prior. He pointed to

the domestic incident report, which stated defendant "advised he was going to

stay in a shelter for the evening." (emphasis added). He claimed he did not

remove all his belongings from the home, which showed an intent to return, and

Jennifer did not seek a restraining order, which belied an intent to permanently

remove him.

      The defense also argued the emergency aid warrant exception did not

apply because "there was no objectively reasonable belief that immediate action

was necessary to protect or to save a life." David had lost contact with Jennifer

for a brief time and police did not hear or observe anything requiring them to

enter without a warrant. Further, "police didn't act as if it was an emergency"

because officers spent approximately half-an-hour on the premises before




                                                                           A-2840-19
                                       5
opening the unlocked door. The unlocked door did not prove an emergency

because Jennifer could have forgotten to lock it.

      The trial judge found Officer Cobian's testimony "extremely credible" and

corroborated by the domestic incident report, the dispatch call Jennifer made,

and the body-worn camera footage. The judge concluded defendant lacked

standing to object to the warrantless entry because he "was a trespasser. It's

clear that he was told he had to leave terminally. He turned in his keys. He

knew that he was not to return to the residence, and he did." Defendant "no

longer lived at the address in question. Neither of them, . . . defendant or

[Jennifer], were under the impression that he lived there. Because he is not an

owner or a resident, he has no reasonable expectation of privacy."

      Even if defendant had a reasonable expectation of privacy, the judge found

the emergency aid warrant exception applied because "when [police] went to

enter, they had an objectively reasonable basis to believe that an emergency

required . . . they check to make sure . . . [Jennifer] was okay, to protect or

preserve life or serious injury." The judge cited the information police had at

the time, namely, the domestic incident report and David's request for a well-

being check. The "motivation for entering into the home was certainly not to

find or seize any evidence. It was to render assistance." The discovery of


                                                                          A-2840-19
                                       6
Jennifer's body on the floor of her bedroom proved "a reasonable nexus between

the emergency and the area or the place to be searched." The judge denied the

motion.

      David testified for the State at trial.   He said he was concerned for

Jennifer's safety "[b]ecause she had some incidents with problems with

[defendant and] arguments" during the two years defendant lived with her.

      The State called Officer Bendig, who testified about his response to the

domestic incident.   When the officer arrived, he "found [defendant] in the

parking lot in his vehicle."   The officer's conversation with defendant was

recorded on his body-worn camera, which the State played for the jury. On the

recording, defendant claimed he was "just going through a lot in [his] head" and

that he "wasn't fighting with [Jennifer] at all." He stated he "was throwing stuff

in [his] room and then [Jennifer] yelled." When the officer told defendant he

was responding to a domestic incident, defendant admitted he "got mad" and

"flipped [his] bed over." He stated: "We just had a fucking beef . . . . I threw

my shit out. . . . [S]he tried to come talk to me. I locked my door. She went

back to her room and then I just came out here to fucking try to calm down."

      Officer Bendig urged defendant to "go inside and figure out what's going

on" but defendant responded: "I don't want to go inside. I don't want to talk to


                                                                            A-2840-19
                                        7
her. . . . I didn't touch her. I didn't say anything. We weren't even arguing. I

yelled at her one time."

      Officer Cobian testified for the State about the discovery of Jennifer's

body and the murder scene. He stated Jennifer's bedroom door was "cracked

open with the light on inside" and when he entered the bedroom, he "observed

Jennifer deceased on the floor. . . . There was a large amount of blood on her

and throughout the bedroom and it appeared that she suffered from trauma to

the head and face." While clearing the apartment, he observed "[s]everal blood

spatters on the floor" and "[a] button on the floor."

      Sergeant Patti also testified and described the scene in a similar fashion.

She "observed . . . what appeared to be teeth and also some suspected bone

fragment on the floor as well as several clumps of hair." She found a suspected

blood stain on the front door of the apartment, two blood stains on the kitchen

floor, and four suspected blood stains in the kitchen sink.

      The State called Gary Luh, the owner and manager of Asian Pavilion, a

martial arts and gifts store. He testified his store sells axes and hatchets and that

his store packages items in a white box with a red sticker. He recalled selling

"one or two" hatchets on January 26. Luh provided police a receipt dated

January 26 at approximately 3:58 p.m. for $28.80, including tax, bearing the


                                                                              A-2840-19
                                         8
same last four digits as defendant's credit card and defendant's signature. He

confirmed the item sold corresponded with the price of an axe.

      The State called Jennifer's neighbor who testified he arrived home on

January 26 around 4:52 p.m.2 As he made his way to his apartment, he observed

a Caucasian male wearing dark clothing at the top of the stairwell. As the

neighbor passed the man, he was able to get a "[p]retty good look" at his face,

and he heard "like a little snicker." The neighbor later picked defendant out of

a photo array and identified him as the individual he saw on January 26.

      The State called Camden County Prosecutor's Office Detective Matthew

Barber. He retrieved the surveillance video of vehicles entering through the

main gate of the apartment complex and the common entryway used by persons

entering the building. The footage showed defendant's vehicle entering the

apartment complex gate at 4:11 p.m. on January 26. Detective Barber testified

the video showed a male wearing a black hat, black jacket, and camouflage pants

enter the building around 4:38 p.m. "carrying a flat white box in a bag." The

box "had a[n] orange sticker on the end of it." He testified the individual's

description matched the description of defendant from the domestic incident.



2
  The State played surveillance footage from the apartment complex depicting
the neighbor arriving at 4:57 p.m.
                                                                           A-2840-19
                                       9
Approximately one minute later, the individual exited the building carrying the

same white box. The individual entered the building again carrying the white

box at 4:50 p.m. and exited at 5:01 p.m., and his vehicle exited the gate at 5:02

p.m. The State played the surveillance footage for the jury.

      Detective Barber corroborated the testimony regarding Jennifer's wounds

and testified regarding the evidence retrieved from her cell phone. On January

26, at 4:35 p.m. defendant texted Jennifer: "I need to come get some of my stuff

out of the apartment." Defendant subsequently called Jennifer, but his call went

unanswered. Then, the following text message exchange occurred between 4:45

p.m. and 4:47 p.m.:

            [Jennifer:] Did you call officers to have them come? I
            can take it to you. I have been washing clothes and
            packing when I can while working.

            ....

            [Defendant:] I'm here now. I just need some stuff from
            the closet.

            ....

            [Jennifer:] I'm almost done packing but working right
            now. In a meeting, M-T-G. When do you need?

            ....

            [Jennifer:] Clothes?


                                                                           A-2840-19
                                      10
             ....

             [Defendant:] Now.

             ....

             [Jennifer:] Do you have room for food?

             ....

             [Defendant:] Paperwork and socks.

             ....

             [Jennifer:] Are you outside?

             ....

             [Defendant:] Yep.

      After the last message, Jennifer called officer Bendig at 4:48 p.m.

Defendant then sent Jennifer another message at 4:51 p.m., stating: "I'm coming

up now." Jennifer responded: "You are supposed to have officers." Defendant

replied: "I don't need to bother the cops with socks." At 4:55 p.m., Jennifer

responded: "I will bring it out. You're coming in." At 5:10 p.m. defendant sent

an additional text stating: "[Never mind]. I'll just get it later." This last message

was sent approximately nine minutes after the surveillance footage captured

defendant leaving the building.




                                                                              A-2840-19
                                        11
      Lieutenant Barber testified he also spoke to the manager of the Berlin

Mart, which houses the Asian Pavilion, and retrieved surveillance footage from

the premises. He reviewed footage near the time noted on the credit card receipt

and discovered footage showing a white vehicle the same color as defendant's

pull into the parking lot and the driver enter the Asian Pavilion. The driver

"dressed and looked similar to the individual" at Jennifer's apartment complex

and wore a black hat, black jacket, and camouflage pants. The individual exited

the store at approximately 3:59 p.m. carrying a flat white box in a plastic bag.

The surveillance was also jury also shown to the jury.

      Sergeant William Rumell, Jr. from the Camden County Prosecutor's

Office's Crime Scene Investigations Unit also testified on behalf of the State

regarding the evidence collected from defendant's person and his vehicle. He

testified defendant's personal items included a dark knit hat and a black jacket.

While photographing defendant, the sergeant observed and "photographed a

small cut on one finger of each hand." Police also recovered an "olive green

knit hat, two green washcloths, one of which appeared to have suspected blood

stains, and one red washcloth."     The washcloth stains subsequently tested

positive for blood.




                                                                           A-2840-19
                                      12
      Sergeant Rumell retrieved "a pair of camouflage cargo style pants with

suspected blood stains on the legs, two black Puma sneakers, high top sneakers,

with suspected bloodstains, [and] a black hooded sweatshirt with what [police]

thought were suspected blood stains . . . ." He testified the pants were missing

the top button, and noted "[a] button similar to the remaining buttons on the

pants was collected at the crime scene." The stains on the pants and sneakers

were positive for blood.      Blood stains were also found on the vehicle's

emergency brake and gear shifter.

      The State called a forensic scientist from the New Jersey State Police

Laboratory's serology unit who was admitted as an expert in biological stain

analysis and forensic serology. He confirmed a swab taken from Jennifer's

kitchen sink, defendant's camouflage pants, and a swab from the gear shift from

defendant's vehicle all tested positive for blood.

      The State called a forensic scientist from the New Jersey State

Laboratory's DNA unit who was admitted as an expert in forensic DNA analysis.

She testified the stain on defendant's pants contained DNA from two people, one

of which was Jennifer's. She was unable to identify the other person.

      The State called the medical examiner who performed Jennifer's autopsy

and was admitted as an expert in anatomic and forensic pathology. He testified


                                                                          A-2840-19
                                       13
Jennifer had "multiple complex injuries to her face, meaning, . . . they

overlapped each other and created multiple areas of injuries." He noted "large

gaping injuries to the eyes, as well as . . . around the mouth area." Jennifer's left

eye was ruptured and her right eye had abrasions and scrapings. In addition she

had "fracturing to the facial structures[,]" including a crushed jaw, missing teeth,

and a fractured cheek bone.

      On the left side of Jennifer's head there was "a three[-]centimeter defect"

in her scalp and two additional defects approximately seven or eight inches

behind her left ear. Jennifer had suffered crushing bone injuries which fractured

the base of her skull and damaged her brain. The examiner observed "a large

area of sharp force injury" on the back of Jennifer's wrist. She also had injuries

on her right upper arm and forearm. Siebert testified these were defensive type

injuries. He observed a large injury on her left arm that appeared to be created

on a tangent, causing a flap in the skin, among other various injuries.

      The medical examiner concluded Jennifer died due to "[m]ultiple sharp

and blunt force injuries" and the manner of her death was homicide. Further,

"these wounds were not caused, simply, by a typical knife that you would expect,

that it would be something larger and heavier like a hatchet, an axe or, maybe

even a small machete."


                                                                               A-2840-19
                                        14
      During a break on the second day of trial, defense counsel informed the

judge that the previous day she "was walking out of the back hallway, and Juror

Number 1 was walking — was waiting, and she walked in. And [defense

counsel] stopped her and . . . said, 'Oh no, you can't — you can't go in.'" Counsel

stated she informed the prosecutor of the interaction but "didn't think anything

of it." She was informing the court because when the judge advised the jury not

to interact with the parties or attorneys, the juror "looked over" at her. After

conferring with counsel, the judge told the jury:

            I do understand yesterday in the back hallway there was
            a brief interaction between one of the jurors and one of
            the attorneys. The attorney explained to me what
            happened, and that interaction was perfectly fine. So
            after the cautionary instruction, I just wanted to make
            sure that attorney did explain to me the brief
            interaction, and it, again, was perfectly okay, perfectly
            fine.

      At the charge conference, the trial judge asked the attorneys whether they

sought to charge the jury on lesser included offenses, and both declined. The

judge agreed and made the following findings: "And there [i]s no rational basis

that I saw for either aggravated manslaughter or any lesser included in the

murder charges based on the evidence that was presented in court . . . ." After

delivering the charges, the judge asked the parties if they had objections and

neither objected. Later that day, the jury convicted defendant on all three counts.

                                                                             A-2840-19
                                       15
      At sentencing, the trial judge found aggravating factor N.J.S.A. 2C:44-

1(a)(1), "[t]he nature and circumstances of the offense . . . including whether or

not it was committed in an especially heinous, cruel, or depraved manner" and

N.J.S.A. 2C:44-1(a)(3), "[t]he risk that the defendant will commit another

offense," and gave them great weight. The judge gave moderate weight to

aggravating factor N.J.S.A. 2C:44-1(a)(6), "[t]he extent of the defendant's prior

criminal record and the seriousness of the offenses of which the defendant has

been convicted." He found aggravating factor nine, N.J.S.A. 2C:44-1(a)(9),

"[t]he need for deterring the defendant and others from violating the law" and

assigned it great weight. The judge found no mitigating factors, concluding he

was "clearly convinced that the aggravating factors outweigh the mitigating

factors."

      The judge sentenced defendant to seventy-five years' imprisonment with

eighty-five percent parole ineligibility pursuant to the No Early Release Act

(NERA), N.J.S.A. 2C:43-7.2. The judge merged counts two and three into count

one and imposed the corresponding fines and fees.

      On appeal, defendant raises the following points:

            POINT I

            THE CONVICTIONS SHOULD BE REVERSED
            BECAUSE UNLAWFULLY OBTAINED EVIDENCE

                                                                            A-2840-19
                                       16
            WAS INTRODUCED AT TRIAL — EVIDENCE
            THAT WAS DISCOVERED DURING, OR AS A
            DIRECT RESULT OF, A WARRANTLESS ENTRY
            INTO THE HOME NOT JUSTIFIED BY THE
            EMERGENCY AID EXCEPTION TO THE
            WARRANT REQUIREMENT. U.S. Const. amends.
            IV and XIV; N.J. Const. art. I, ¶ 7.

            POINT II

            THE [SEVENTY-FIVE]-YEAR NERA SENTENCE
            WAS    UNDULY    PUNITIVE,  MANIFESTLY
            EXCESSIVE, AND SHOULD BE REDUCED.

Defendant's pro se brief raises the following points:

            POINT I:

            THE DEFENDANT WAS DENIED THE RIGHT TO
            A FAIR TRIAL DUE TO THE COURT'S FAILURE
            TO CHARGE THE JURY ON LESSER INCLUDED
            OFFENSES.

            POINT II:

            THE VERDICT MUST BE SET ASIDE AND
            DEFENDANT GIVEN A NEW TRIAL DUE TO THE
            FACT ONE OF THE JURORS WAS COMPROMISED
            AND SHOULD HAVE BEEN RELEASED, AND THE
            ENTIRE JURY PANEL SHOULD HAVE BEEN
            QUERIED.

            POINT III:

            THE EXTENT TO WHICH THE STATE HAS
            BLATANTLY LIED AND MISCONSTRUED FACTS
            IN THIS CASE CONSTITUTES A CERTAIN LEVEL
            OF PERJURY AND/OR ENTRAPMENT. AS SUCH,

                                                        A-2840-19
                                      17
            THE STATE MUST BE DENIED THE ABILITY TO
            FURTHER LITIGATE THIS CASE.

                                       I.

      Defendant challenges the denial of the suppression motion on standing

grounds and argues the emergency aid exception to the warrant requirement did

not apply. We are unconvinced the trial judge erred.

      "In reviewing a motion to suppress, an appellate court 'must uphold the

factual findings underlying the trial court's decision so long as those findings

are supported by sufficient credible evidence in the record.'" State v. Handy,

206 N.J. 39, 44 (2011) (quoting State v. Elders, 192 N.J. 224, 243 (2007)). Fact-

finding based on video-recorded evidence is subject to the same standard of

review. State v. Hagans, 233 N.J. 30, 38 (2018). A trial court's factual findings

are afforded deference because they are "substantially influenced by [a trial

judge's] opportunity to hear and see the witnesses and to have the 'feel' of the

case, which a reviewing court cannot enjoy." Elders, 192 N.J. at 244 (quoting

State v. Johnson, 42 N.J. 146, 161 (1964)). Legal conclusions drawn from those

facts are reviewed de novo. State v. Smith, 212 N.J. 365, 387 (2012).

      The United States and New Jersey Constitution guarantee an individual's

right to be free from unreasonable searches and seizures by government

officials. U.S. Const. amend IV; N.J. Const. art I, ¶ 7. The Supreme Court has

                                                                           A-2840-19
                                      18
emphasized "[t]he sanctity of one's home is among our most cherished rights"

which is "entitled to the highest degree of respect and protection within our

constitutional framework." State v. Frankel, 179 N.J. 586, 611-12 (2004). A

warrantless search is therefore presumptively unreasonable unless the State can

demonstrate, by a preponderance of the evidence, there was probable cause and

the search "f[ell] within one of the few well-delineated exceptions to the warrant

requirement." Hagans, 233 N.J. at 38-39 (alteration in original) (quoting State

v. Bryant, 227 N.J. 60, 69-70 (2016)).

      Our law confers automatic standing upon a defendant to challenge a search

or seizure "where they have either 'a proprietary, possessory or participatory

interest in either the place searched or the property seized. . . .'" State v. Lamb,

218 N.J. 300, 313 (2014) (quoting State v. Alston, 88 N.J. 211, 228 (1981)). In

State v. Randolph, the Court recognized exceptions to the automatic standing

rule holding that in cases concerning real property, a defendant does not have

automatic standing to contest a search if the defendant was trespassing or

lawfully evicted from the premises. 228 N.J. 566, 585 (2017). The Court

reasoned "[a] trespasser does not have standing to challenge a search because 'a

trespasser, by definition, does not have a possessory or proprietary interest in




                                                                              A-2840-19
                                        19
property where he does not belong—where he does not have permission or

consent to be.'" Id. at 586 (quoting State v. Brown, 216 N.J. 508, 535 (2014)).

      We are convinced the trial judge properly found defendant was a

trespasser. The evidence shows defendant was asked to leave the premises for

good. When police advised defendant of Jennifer's wishes, he relinquished his

keys and was advised not to return to the apartment without calling police.

      Notwithstanding the trespasser issue, the warrantless entry was valid

under the emergency-aid exception. State v. Fede, 237 N.J. 138, 146 (2019).

This exception furthers a police officer's "vital community-caretaking role." Id.

at 145.   An officer may conduct a warrantless entry "for the purpose of

protecting or preserving life, or preventing serious injury." Id. at 146 (quoting

State v. Edmonds, 211 N.J. 117, 130 (2012)). The State must demonstrate "(1)

the officer had 'an objectively reasonable basis to believe that an emergency

requires that he provide immediate assistance to protect or preserve life, or to

prevent serious injury' and (2) there was a 'reasonable nexus between the

emergency and the area or places to be searched.'" Edmonds, 211 N.J. at 132

(quoting Frankel, 179 N.J. at 600); see also State v. Hathaway, 222 N.J. 453,

468-70 (2015).




                                                                           A-2840-19
                                      20
      The plain-view doctrine is another recognized exception to the warrant

requirement.    State v. Gonzales, 227 N.J. 77, 90 (2016).         The doctrine's

"constitutional limiting principle is that the officer must lawfully be in the area

where he observed and seized the incriminating item or contraband, and it must

be immediately apparent that the seized item is evidence of a crime." Id. at 101.

If an officer enters a home pursuant to the emergency-aid exception looking for

an injured person, they may seize evidence observed in plain view so long as the

scope of the search is not extended beyond the circumstances which prompted

the entry. Hathaway, 222 N.J. at 470.

      The trial judge's finding that officers were permitted to enter Jennifer's

apartment without a warrant under the emergency-aid exception is supported by

the record. As the judge noted, officers "had an objectively reasonable basis to

believe that an emergency required . . . they check to make sure . . . [Jennifer]

was okay, to protect or preserve life or serious injury."             The officer's

understanding was based on David's concern and inability to contact Jennifer,

her failure to answer the door despite her car being parked in front of the

building, and the officers' review of the domestic incident report.

      There was also a reasonable nexus between the emergency and the place

to be searched, considering it was Jennifer's home; her car was parked outside,


                                                                             A-2840-19
                                       21
indicating she may be present; and it was the scene of the prior domestic

incident. Also, Jennifer's body was found in plain view through her open

bedroom door.

                                        II.

      We reject defendant's argument the trial judge erred by not sua sponte

charging the jury with lesser included offenses. Defendant's assertion there was

reversible error in how the judge handled the juror interaction with defense

counsel is also unpersuasive.

                                        A.

      It is well established that "'[a]ppropriate and proper charges to a jury are

essential for a fair trial.'" State v. Carrero, 229 N.J. 118, 127 (2017) (quoting

State v. Daniels, 224 N.J. 168, 180 (2016)). The trial court has a duty "'to ensure

that the jurors receive accurate instructions on the law as it pertains to the facts

and issues of each case, irrespective of the particular language suggested by

either party.'" State v. Canfield, 470 N.J. Super. 234, 269 (App. Div. 2022)

(quoting State v. Baum, 224 N.J. 147, 159 (2016)); see also State v. Funderburg,

225 N.J. 66, 80 (2016) ("A trial court is vested with discretion in delivering the

jury instructions that are most applicable to the criminal matter before it.").




                                                                              A-2840-19
                                        22
      "[N]o defendant should be convicted of a greater crime or acquitted

merely because the jury was precluded from considering a lesser offense . . . ."

State v. Muhammad, 182 N.J. 551, 577 (2005) (quoting State v. Garron, 177 N.J.

147, 180 (2003)). A court may instruct the jury on a lesser-included offense so

long as it is supported by the rational basis in the record. Canfield, 470 N.J.

Super. at 272. However, "[i]f parties do not request a lesser-included-offense

charge, reviewing courts 'apply a higher standard, requiring the unrequested

charge to be "clearly indicated" from the record.'" Id. at 272-73 (quoting State

v. Fowler, 239 N.J. 171, 188 (2019)).

      A defendant may be charged with aggravated manslaughter if he

"recklessly causes death under circumstances manifesting extreme indifference

to human life[.]" N.J.S.A. 2C:11-4(a)(1). Manslaughter may be charged if a

defendant recklessly committed a homicide or the homicide was "committed in

the heat of passion resulting from a reasonable provocation." N.J.S.A. 2C:11 -

4(b). An individual behaves recklessly when they "'consciously disregard[] a

substantial and unjustifiable risk' that death will occur from the defendant's

conduct, and disregarding the risk 'involves a gross deviation from the standard

of conduct that a reasonable person would observe' in the same situation."

Fowler, 239 N.J. 171 at 188-89 (quoting N.J.S.A. 2C:2-2(b)(3)).


                                                                          A-2840-19
                                        23
      As we noted, neither party requested a lesser-included offense instruction

and expressly declined such a charge. Moreover, as the trial judge correctly

found, there is nothing in the record supporting a manslaughter or aggravated

manslaughter charge and the recklessness attendant to the elements of either

statute. The evidence only supports the State's theory of the case; that defendant

acted purposely and with premeditation in purchasing the hatchet, traveling to

Jennifer's apartment, and murdering her. The domestic incident with Jennifer

would not lead a jury to conclude defendant acted recklessly or was provoked

to do so because the dispute occurred two days prior to the murder.

Additionally, no evidence was adduced of a provocation occurring on the day of

the murder.

                                        B.

      Defendants have a constitutional right to an impartial jury. State v. Little,

246 N.J. 402, 414 (2021). "That constitutional privilege includes the right to

have the jury decide the case based solely on the evidence presented at trial, free

from the taint of outside influences and extraneous matters." State v. R.D., 169

N.J. 551, 557 (2001) (citing State v. Bey, 112 N.J. 45, 75 (1988)). "[I]f during

the course of the trial it becomes apparent that a juror may have been exposed

to extraneous information, the trial court must act swiftly to overcome any


                                                                             A-2840-19
                                       24
potential bias and to expose factors impinging on the juror's impartiality." Id.

at 557-58. If the circumstances suggest a juror was tainted, the trial court "is

obliged to interrogate the juror in the presence of counsel to determine if there

is a taint. If so, the court is then obliged to interview the other jurors to

determine if they or any of them have been infected by the taint." Pressler &

Verniero, Current N.J. Court Rules, cmt. 2.1 on R. 1:16-1 (2022). Once the trial

court has ascertained the extent of the taint, it should determine whether any

jurors should be dismissed or whether a mistrial should be declared. Ibid.; see

also State v. Brown, 442 N.J. Super. 154, 180-82 (App. Div. 2015).

      The brief interaction between defense counsel and the juror does not

convince us the juror was tainted thereby requiring a further investigation by the

judge. No trial related information was exchanged between counsel and the

juror. Defense counsel merely informed the juror she was not allowed into the

courtroom. Regardless, defense counsel requested the judge address the jury to

prevent the juror from thinking she did something wrong and we are satisfied

the curative instruction given by the judge after consulting with the parties

resolved the issue.




                                                                            A-2840-19
                                       25
                                      III.

      Defendant alleges the trial court improperly weighed the aggravating and

mitigating factors. He argues he should have received a thirty-year sentence.

      Defendant challenges the trial court's finding of aggravating factor

N.J.S.A. 2C:44-1(a)(1), arguing the court double counted Jennifer's death, an

element of the offense. He contends "Jennifer had expired from her injuries

within seconds of the attack — there was no indication that she was subjected

to additional suffering or torture." He claims the only harm Jennifer suffered

was death, which occurs in all murders.

      Defendant also challenges the court's finding of aggravating factor

N.J.S.A. 2C:44-1(a)(3). He asserts the judge observed a "scowl" on defendant's

face when Jennifer's family members were speaking at sentencing and

impermissibly deduced his emotional state and propensity for future criminality

based on a facial expression. Defendant argues the finding of aggravating

factors N.J.S.A. 2C:44-1(a)(6) and (9) was erroneous, because these factors are

routinely found together and "should be given little weight, particularly when

found in conjunction with each other."

      Defendant argues the court erred in failing to find mitigating factor

N.J.S.A. 2C:44-1(b)(8) ("The defendant's conduct was the result of


                                                                         A-2840-19
                                     26
circumstances unlikely to recur."). He argues the trial court misinterpreted the

holding in State v. Jarbath, 114 N.J. 394, 414-15 (1989), stating mitigating factor

eight only applies when the defendant has no prior record, and the death was

accidental. Regardless, he maintains he did not have a history of violence and

there was no indication a "unique domestic circumstance[] between an aunt and

her nephew" would recur because "there is no reason to believe . . . this was not

an aberrational, one-time event."

      Our review of a sentencing court's decision is limited and subject to an

abuse of discretion standard. State v. Jones, 232 N.J. 308, 318 (2018). A

reviewing court should defer to the sentencing court's factual findings and

should not "second-guess" them. State v. Case, 220 N.J. 49, 65 (2014). The

deferential standard of review applies "only if the trial judge follows the

[Criminal] Code and the basic precepts that channel sentencing discretion.'"

State v. Trinidad, 241 N.J. 425, 453 (2020) (quoting Case, 220 N.J. at 65).

Therefore, we "must affirm the sentence of a trial court unless: (1) the sentencing

guidelines were violated; (2) the findings of aggravating and mitigating factors were

not 'based upon competent credible evidence in the record;' or (3) 'the application of

the guidelines to the facts' of the case 'shock[s] the judicial conscience.'" State v.

Bolvito, 217 N.J. 221, 228 (2014) (alteration in original) (quoting State v. Roth, 95


                                                                               A-2840-19
                                        27
N.J. 334, 364-65 (1984)).

      Under aggravating factor N.J.S.A. 2C:44-1(a)(1), the court "reviews the

severity of the defendant's crime, 'the single most important factor in the

sentencing process,' assessing the degree to which defendant's conduct has

threatened the safety of its direct victims and the public." State v. Fuentes, 217

N.J. 57, 74 (2014) (quoting State v. Lawless, 214 N.J. 594, 609 (2013)). This

analysis "must be premised upon factors independent of the elements of the

crime and firmly grounded in the record." Id. at 63. Where appropriate, the

court may "reference . . . the extraordinary brutality involved in an offense." Id.

at 75. A court may consider whether "the defendant intended 'to inflict pain,

harm, and suffering — in addition to intending death.'" Ibid. (quoting State v.

O'Donnell, 117 N.J. 210, 217-18 (1989)).

      We discern no error in the trial judge's analysis. Defendant was convicted

of first-degree murder. The judge relied on Fuentes, and its finding that a court

may reference the "extraordinary brutality" used to commit an offense to justify

finding aggravating factor N.J.S.A. 2C:44-1(a)(1). The judge found "[t]here are

several facts present in this case which illuminate the heinous nature of this

crime which far exceed that which is required to prove . . . [defendant] caused

the victim's death and he did so purposely and knowingly." The judge noted the


                                                                             A-2840-19
                                       28
following: Jennifer was defendant's close relative; she "was found with deep

defens[ive] wounds on both of her arms" and head; was missing seven teeth; and

had crushed facial bones, resulting in a "mutilated" face. The judge correctly

concluded "this crime was excessive and it was gory" and did not impermissibly

double-count by considering the manner of killing.

      The trial judge's reference to defendant's scowl was relevant to the court's

analysis of defendant's lack of remorse. More importantly, the judge noted

defendant "was arrested on ten separate occasions in five different states from

2009 through 2016." Defendant was on probation for an offense committed in

Kansas in 2015 when he murdered Jennifer. Based on this, the court concluded

"[c]learly, when he was under . . . supervision, he is not capable of abiding by

the law" and posed a risk of re-offending. Therefore, the judge's findings under

aggravating factors N.J.S.A. 2C:44-1(a)(3) and (6), and the weight accorded

them, were supported by the record.

      Pursuant to aggravating factor N.J.S.A. 2C:44-1(a)(9), the judge

concluded "punishing [defendant] harshly for this crime, would also . . . greatly

ensure that he would be less likely to commit another crime, as well as deter him

if he is released." The judge also found a general need for deterring society from

committing violent crimes such as the murder of a family member.


                                                                            A-2840-19
                                       29
      Our Supreme Court has stated: "In the absence of a finding of a need for

specific deterrence, general deterrence 'has relatively insignificant penal value.'"

Fuentes, 217 N.J. at 79 (quoting Jarbath, 114 N.J. at 405). Here, the evidence

supports the judge's finding of a need for specific deterrence, and we discern no

error in finding aggravating factor N.J.S.A. 2C:44-1(a)(9).

      Likewise, the judge did not err in declining to find mitigating factor

N.J.S.A. 2C:44-1(b)(8). Mitigating factor eight may be declined if a court

concludes defendant "might act similarly" if "he found himself in a situation like

the one underlying the present case[.]" State v. Jabbour, 118 N.J. 1, 9 (1990).

      The judge correctly declined to find this factor because Jennifer's murder

was premeditated and purposeful. He noted defendant is "somebody who cannot

control his emotions. So I do find this is a circumstance[] that is likely to

reoccur." Based on the evidence, we are unconvinced this was an erroneous

conclusion.

      Finally, to the extent we have not addressed an argument raised on the

appeal, it is because it lacks sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                              A-2840-19
                                        30